Citation Nr: 1633313	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-34 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Entitlement to an effective date prior to October 1, 2010, for the award of service connection for a generalized anxiety disorder, with parasomnia and alcohol dependence.

2.  Entitlement to an effective date prior to October 1, 2010, for the award of service connection for folliculitis, xerosis, contact dermatitis, and herpes genitalis (hereinafter collectively "skin disabilities").

3.  Entitlement to an effective date prior to October 1, 2010, for the award of service connection for right elbow epicondylitis.

4.  Entitlement to an effective date prior to October 1, 2010, for the award of service connection for a right knee strain, status post-surgical repair of a meniscal tear.

5.  Entitlement to an effective date prior to October 1, 2010, for the award of service connection for left knee internal derangement.

6.  Entitlement to an initial evaluation in excess of 10 percent for a generalized anxiety disorder, with parasomnia and alcohol dependence.

7.  Entitlement to an initial evaluation in excess of 30 percent for skin disabilities.

8.  Entitlement to an initial compensable evaluation for right elbow epicondylitis.

9.  Entitlement to an initial compensable evaluation for a right knee strain, status post-surgical repair of a meniscal tear.

10.  Entitlement to an initial compensable evaluation for left knee internal derangement.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).

12.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1983, and from February 1986 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions (two) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In his September 2011 notice of disagreement, the Veteran raised the issue of entitlement to a TDIU.  In light of Rice v. Shinseki, the Board has inferred the issue of entitlement to a TDIU as part and parcel to the rating claims on appeal herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), and for a lumbar spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Claim, April 2014.

The issues of entitlement to higher initial evaluations for a generalized anxiety disorder with parasomnia and alcohol dependence (10 percent); skin disabilities (30 percent); right elbow epicondylitis (noncompensable); a right knee strain, status post-surgical repair of a meniscal tear (noncompensable); left knee internal derangement (noncompensable); entitlement to a TDIU; and entitlement to service connection for hepatitis A, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  On September 30, 2010, the Veteran separated from service, and the effective date of his service-connected generalized anxiety disorder with parasomnia and alcohol dependence is the next day, October 1, 2010.

2.  On September 30, 2010, the Veteran separated from service, and the effective date of his service-connected folliculitis, xerosis, contact dermatitis, and herpes genitalis is the next day, October 1, 2010.

3.  On September 30, 2010, the Veteran separated from service, and the effective date of his service-connected right elbow epicondylitis is the next day, October 1, 2010.

4.  On September 30, 2010, the Veteran separated from service, and the effective date of his service-connected right knee strain, status post-surgical repair of a meniscal tear, is the next day, October 1, 2010.

5.  On September 30, 2010, the Veteran separated from service, and the effective date of his service-connected left knee internal derangement is the next day, October 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 1, 2010, for the award of service connection for generalized anxiety disorder with parasomnia and alcohol dependence have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to October 1, 2010, for the award of service connection for folliculitis, xerosis, contact dermatitis, and herpes genitalis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
3.  The criteria for an effective date prior to October 1, 2010, for the award of service connection for right elbow epicondylitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to October 1, 2010, for the award of service connection for right knee strain, status post-surgical repair of a meniscal tear, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to October 1, 2010, for the award of service connection for left knee internal derangement have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's earlier effective date claims, the Board notes that the claims are denied herein as a matter of law, because it is the law, and not the facts, that are dispositive.  Therefore, any defect relating to the VCAA is harmless.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Regardless, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Regarding the effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  Nevertheless, the Board notes that in July 2010, the Veteran was provided a notice letter that explains how VA assigns effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant records have been associated with the claims file. The Veteran has not identified any outstanding relevant evidence.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran filed a pre-discharge compensation claim in July 2010.  An April 2011 rating decision awarded service connection for the following disabilities, all with effective dates of October 1, 2010: generalized anxiety disorder with parasomnia and alcohol dependence; folliculitis, xerosis, contact dermatitis, and herpes genitalis; right elbow epicondylitis; right knee strain status post-surgical repair of a meniscal tear; and left knee internal derangement.  The Veteran appealed claiming entitlement to earlier effective dates for the awards of service connection.

The Board notes by way of background that the Veteran separated from his second period of active service on September 30, 2010.  There is no indication that he filed any claims for VA benefits prior to his second period of active service.  

38 U.S.C.A. § 5110(b)(1) provides that "the effective date of an award of disability compensation to a veteran shall be the date following the date of the veteran's discharge or release if application therefor is received within one year from the date of discharge or release."  See also 38 C.F.R. § 3.400(b)(2) (2015).
As explained above, by law, the earliest possible effective date for an award of service connection for a claim filed within one year of separation from service is the day following separation from active service.  In this case, the Veteran separated from service on September 30, 2010, and the effective date for all of these service-connected disabilities listed above is October 1, 2010.  Therefore, entitlement to earlier effective dates for the award of service connection for these disabilities must be denied as a matter of law.


ORDER

Entitlement to an effective date prior to October 1, 2010, for the award of service connection for a generalized anxiety disorder, with parasomnia and alcohol dependence, is denied.

Entitlement to an effective date prior to October 1, 2010, for the award of service connection for folliculitis, xerosis, contact dermatitis, and herpes genitalis is denied.

Entitlement to an effective date prior to October 1, 2010, for the award of service connection for right elbow epicondylitis is denied.

Entitlement to an effective date prior to October 1, 2010, for the award of service connection for a right knee strain, status post-surgical repair of a meniscal tear is denied.

Entitlement to an effective date prior to October 1, 2010, for the award of service connection for left knee internal derangement is denied.


(CONTINUED ON NEXT PAGE)

REMAND

A.  Anxiety

The Veteran's generalized anxiety disorder, with parasomnia and alcohol dependence, is currently assigned a 50 percent rating, effective October 1, 2010.  See Statement of the Case, September 2013 (VVA).  The Veteran seeks a higher initial rating.  See Rating Decision, April 2011 (VVA); Notice of Disagreement, September 2011 (VVA).

In March 2014, the Veteran requested a Board hearing, although he did not specify whether he wished to have such hearing by videoconference or by a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2015).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the Board will remand the claim so that the Veteran may be afforded the next available Board hearing at the RO in St. Petersburg, Florida.

B.  Other Rating Claims and TDIU

The Veteran's service-connected folliculitis, xerosis, contact dermatitis, and herpes genitalis are presently assigned a 30 percent rating (rated together), effective October 1, 2010.  His service-connected right elbow epicondylitis, right knee strain status post-surgical repair of a meniscal tear, and left knee internal derangement are each assigned noncompensable ratings, effective October 1, 2010.  The Veteran seeks higher initial ratings.

The Veteran was last afforded general VA examinations relating to these disabilities in August 2010 and July 2013.  Recently, however, in June 2015 and August 2015, the Veteran alleged that his symptoms had worsened.  Therefore, the Board finds these matters should be remanded to afford the Veteran a new VA examination to address the current severity of his service-connected skin disabilities, right elbow epicondylitis, right knee strain status post-surgical repair of a meniscal tear, and left knee internal derangement.

In addition, in March 2016, the Veteran's representative wrote that the Veteran had recently been hospitalized at Cape Canaveral Hospital, and indicated these records may be relevant to the Veteran's claims.  Therefore, these matters should also be remanded so that any outstanding, relevant treatment records from his hospital may be associated with the claims file.

The Board further notes that there are virtually no post-service treatment records in the claims file, albeit the Board does acknowledge a few Tricare records submitted by the Veteran's representative in July 2012.  On remand, all of the Veteran's VA and Tricare treatment records dated from October 1, 2010 to present should be associated with the claims file.  In addition, the Veteran should be asked to identify any other outstanding treatment records for VA to obtain.

In addition, a copy of any vocational rehabilitation file, if any, should be associated with the claims file.

The Veteran also requests entitlement to a TDIU.  As this claim is intertwined with and part and parcel to the initial rating claims, the Board will remand the TDIU claim as well so that the VA examiner may provide an opinion regarding the claim of entitlement to a TDIU.

In addition, on remand, the Veteran should be provided with a VCAA-compliant notice with regard to the issue of entitlement to a TDIU.

C.  Hepatitis A

The Veteran claims that he has hepatitis A due to his active service.

By way of background, the April 2011 rating decision denied the Veteran's claim on the basis that there was no evidence of any current hepatitis A infection.  See VA Examinations, August 2010 (with addendum) and July 2013.

As noted above, in March 2016, the Veteran's representative wrote that there are outstanding treatment records at the Cape Canaveral Hospital, albeit the Veteran's representative did not clarify whether these records related to all of the Veteran's claims on appeal, or which in particular.  Also, virtually none of the Veteran's post-service treatment records have been associated with the claims file.  Based thereon, the Board will remand the claim so that any outstanding, relevant treatment records from Cape Canaveral Hospital, and any relevant Tricare and VA treatment records dated since October 1, 2010, may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference or Travel Board hearing, whichever would be earlier, before a Veterans Law Judge at the RO in St. Petersburg, Florida with regard to the claim for an initial evaluation in excess of 50 percent for a generalized anxiety disorder with parasomnia and alcohol dependence.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Associate with the claims file any outstanding hospitalization records from Camp Canaveral Hospital relating to the Veteran's service-connected skin disabilities (folliculitis, xerosis, contact dermatitis, and herpes genitalis), right elbow, and left and right knees; and relating to his claimed hepatitis A.  To that end, ask the Veteran to submit a completed Form 21-4142 authorization and to identify the approximate dates of treatment.

3.  Associate with the claims file all of the Veteran's VA and Tricare treatment records dated from October 1, 2010 to present relating to his service-connected skin, right elbow, and left and right knee disabilities, as well as his claimed hepatitis A.

Also, ask the Veteran to identify any other outstanding relevant treatment records for VA to obtain.

4.  Associate with the claims file a copy of any vocational rehabilitation file (if any).  If there is none, this should be specifically noted in the claims file.

5.  Provide the Veteran with a VCAA-compliant notice with regard to his claim of entitlement to a TDIU.

6  After the above development in paragraphs (2)-(5) has been completed, afford the Veteran a new VA examination to address the current severity of his service-connected skin disabilities (folliculitis, xerosis, contact dermatitis, and herpes genitalis), right elbow, and left and right knees, and his claim of entitlement to a TDIU.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should comment as to whether the Veteran's right elbow and knees exhibit weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note any additional functional limitation as a result, if any, which should be expressed in terms of additional degrees of limitation of motion to the extent feasible (if not feasible, please explain).

Also, if flare-ups are noted, the examiner should note any additional functional limitation resulting from flare-ups, which, to the extent feasible, should be expressed in terms of additional degrees of limitation of motion (if not feasible, please explain).

The examiner should also address the effect of the Veteran's skin, right elbow, and left and right knee disabilities on his activities of daily living and occupational functioning.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


